Mr. Justice Waterman. Appellant filed its bill in the court below, asking that appellee be directed to come to an accounting with it in respect to the matters and things set forth in said bill. A general demurrer by appellee was overruled, and the cause referred to a master to take the testimony that might be offered therein, and to state an account between the parties and report the same, together with his findings of the law and the facts. Whereupon appellant prayed an appeal to this court, which was allowed. An appeal does not lie from a mere order of reference to a master to take testimony, state an account, and report the same to the court; such order is not a final decree from which an appeal lies. Gage v. Eich, 56 Ill. 297; Hunter v. Hunter, 100 Ill. 519; Williamson v. Borchsenius, 26 Ill. App. 64; Daniell’s Ch. Pr., 1462, Note 5. At law, in an action of account, the order to account is, as in chancery, merely interlocutory, and is not appealable. Anderson v. Lundburg, 41 Ill. App. 248. The appeal in this case will therefore be dismissed. Appeal dismissed.